Citation Nr: 1732249	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  10-33 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and generalized anxiety disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1958 to November 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled for a teleconference hearing to be held on June 1, 2017; however, he wrote to the RO in May 2017, both to cancel his attendance and to withdraw his request for a hearing.

The Board remanded the case September 2013 and in June 2016 for additional development.  The case has returned to the Board for further appellate action.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include depression and generalized anxiety disorder, is not attributed to service.

2.  An acquired psychiatric disorder, to include depression and generalized anxiety disorder, is not related (causation or aggravation) to a service-connected disease or injury.

CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression and generalized anxiety disorder, was not incurred in or aggravated by active service, and is not due to, or the result of, or aggravated by a service-connected disease or injury. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 55103A (West 2014); 38 C.F.R. §§ 3.102. 3.159, 3.303, 3.310(a)-(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the case was remanded to the RO in September 2013 and June 2016 for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders. See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a November 2008 letter. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim. 38 U.S.C.A. § 5102(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records, post-service VA treatment records, private medical treatment records, and lay statements have been associated with the claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim. 38 U.S.C.A. § 5102A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

The Veteran was afforded VA mental disorder examinations in June 2010 and June 2016.  The June 2010 examiner also provided an examination addendum in July 2010.  The Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim. See Barr v. Nicholson, 12 Vet. App. 303. 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir, 2006).

III.  Service Connection Laws and Regulations

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) aggravated by a service-connected disease or injury. Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a)-(b) (2016).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310 (a)-(b) (2016). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA will consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to a determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight. "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

IV.  Analysis

The Veteran contends that his service-connected bilateral hearing loss and tinnitus caused or aggravated his depression and generalized anxiety disorder.  Specifically, the Veteran has stated that it is reasonable that his service-connected hearing disability would "years later" slowly develop into depression.

In this matter, the evidence consists of a military separation examination, VA treatment records, VA examination reports, private medical treatment records, and lay statements.

In September 1960, the Veteran responded negatively to depression and excessive worry as well as to nervous trouble of any sort in his separation examination form.  The Veteran's service treatment records are otherwise silent as to both diagnoses and symptoms of depression and anxiety.

The evidence of record includes VA treatment records from August 2008 to March 2010.  During this period the Veteran sought intermittent treatment for mental health-related issues.  In pertinent part, these records noted that the Veteran complained of depression and anxiety.  The records reflected that the Veteran had been prescribed several different antidepressants.  Also among these VA treatment records is an October 2009 primary care note which reported that the Veteran's depression screen was negative.  Also pertinent is a December 2009 note which reported that the Veteran had depression and began a regimen of antidepressant medication.  Follow-up notes of March and May 2010 reported improvement in the Veteran's mood and sleep patterns due to the antidepressant medication.  

In June 2010, the Veteran was afforded a VA mental health examination which included an in-person interview.  The examiner reviewed the Veteran's claims file, noting that he had been prescribed antidepressants and diagnosed with a depressive disorder.  The examiner noted that the Veteran reported improvement in his mood and sleep as a result of antidepressant medication.  

After psychological testing, the examiner provided diagnostic impressions of Axis I generalized anxiety disorder and depression not otherwise specified (NOS) in partial remission.  As to Axis II, the examiner provided a diagnostic impression of avoidant personality disorder.  As to Axis III, the examiner provided a diagnostic impression of hearing deficit and glaucoma.  As to Axis IV, the examiner provided diagnostic impressions of social isolation and decline in hearing in vision.  And, as to Axis V, global assessment of functioning (GAF), the examiner provided a score of 45, commenting that the Veteran has been seriously impaired in his activities since young adulthood and perhaps as early as his teenage years due to his social isolation and lack of social skills.  

In July 2010, the examiner provided an addendum to her examination report.  In response to question about the likely relationship (if any) between generalized anxiety disorder and existing service-connected disabilities of bilateral hearing loss and tinnitus, the examiner opined that the more likely than not longstanding (since childhood) diagnosis of generalized anxiety disorder is not related to the existing service-connected disabilities of bilateral hearing loss and tinnitus.  She elaborated by noting that generalized anxiety disorder was likely in existence before the Veteran's time in service, by his own reporting.  As to whether the Veteran's service-connected disabilities of bilateral hearing loss and tinnitus aggravated or permanently made worse his diagnosed mental health conditions, the examiner stated  that bilateral hearing loss and tinnitus was as likely as not (50/50 probability) to have aggravated depression and generalized anxiety disorder.  However, she opined that bilateral hearing loss and tinnitus have not permanently made the depression and generalized anxiety disorder worse, noting that the Veteran's depression has already improved based upon records in the claims file.

Commenting as to the baseline level of disability prior to aggravation, the examiner provided a lengthy response.  She stated that the baseline level of disability is estimated to be severe regarding the ability to function socially prior to aggravation based upon the Veteran's very limited and poor social adaptation prior to service.  Further, by the Veteran's own report, his depression was at its worst during the past winter; he did not relate this worsening to his bilateral hearing loss during his evaluation.  On this point, the examiner noted that the Veteran's depression had improved but his bilateral hearing loss and tinnitus continued to be chronic problems.  Furthermore, the Veteran had significant difficulty in describing his symptoms, problems, and experiences during his VA mental health examination, appearing to have little insight regarding the severity and unusual nature of his life and limitations.

In October 2011, the Veteran submitted a lengthy lay account concerning the genesis of his mental health condition, emphasizing his military record and honorable discharge.  He also refuted the 2010 VA examiner's report, emphasizing that VA did not want to compensate him for his mental health condition.  The Veteran also provided a summary of his record as he conceived of it.

In August 2012, the Veteran submitted additional lay statements, which, in pertinent past, refuted the 2010 VA mental health examiner's diagnostic findings.  The Veteran stated that it was "strange" that the examiner estimated a severe disability from 50 years ago.  He noted that it was "shameful" that this strange and unreasonable "estimate" was not in his VA records.  The Veteran stated that he did not have a severe mental health condition prior to service.  At this time, he also signed an authorization and consent to release information to VA (VA Form 21-4142) for his high school's board of education.  Specifically, as he noted on the form, to release his high school records "to disprove [...] the untrue disability before the Veteran's military service."

In May 2013, the Veteran submitted a lay statement which addressed the issue of aggravation in the 2010 VA mental health examination.  He stated that the baseline information provided was incorrect.  He also recounted impressions of his childhood and present bilateral hearing loss.  Also in May 2013, the Veteran submitted a self-reported primary care clinic new patient care questionnaire, in which he circled mental illness and depression.

In October 2015, a physician progress and consultation note, dated November 2013, from Dr. L. at MSHA, a private healthcare provider, was submitted.  Dr. L. noted that the Veteran had requested a second outside opinion concerning depression.  Dr. L. noted that the Veteran reported that his hearing problems due to military service came on slowly over time and he believed that his depression is due to hearing loss.  Dr. L. noted that the Veteran reported that he was currently in treatment and still had good and bad days.  He added that his depression was worse 6 years ago, but was not treated for 3 years.  Also, the Veteran reported sleep problems when depressed and poor quality sleep when he was not taking medication.  Further, he stated that his appetite was fine and his energy was low and he felt hopeless.  He reported that on some days he could not get out of bed, but forced himself to do so for personal hygiene.  Dr. S. also reported as to the state of the Veteran's general health and she relayed his history as he reported it to her.  She noted that he was taking antidepressant medication and had taken different antidepressant medications in the past.  Dr. L. took note of the Veteran's depressed mood and blunted affect.  Dr. L. indicated that the Veteran had a major depressive disorder, but provided neither diagnostic testing results nor a rationale for this finding.  Furthermore, Dr. L. noted that the Veteran came for an opinion outside of the VA regarding whether there could be a link between his depression and his bilateral hearing loss.  

In October 2015, the Veteran submitted a lay statement.  In pertinent part, he contended that the baseline information provided in the July 2010 VA mental health examiner's addendum was illogical and contradictory.  He also indicated that he was offended by this finding.  He also commented that his hearing loss limited his ability to follow church services and answer family members.  In large part, this statement reiterated points that the Veteran made in his August 2012 and May 2013 statements.

In June 2016 the Veteran was afforded a VA mental disorders examination.  The examiner reviewed the Veteran's electronic claims file and conducted a personal interview.  The examiner provided a lengthy recapitulation of the Veteran's medical and diagnostic history, noting that the only time that hearing was mentioned as a feature of the Veteran's depression was in the November 2013 physician progress and consultation note from Dr. L. at MSHA.  The examiner provided a diagnostic impression of major neurocognitive disorder, probably Alzheimer's disease.  In comments to this diagnostic impression, the examiner reported that this severe and disabling condition previously known as dementia was thoroughly diagnosed in neuropsychological testing of June 2015.  The examiner reported that the Veteran's major neurocognitive disorder had worsened.  The Veteran's Mini-Mental State Examination (MMSE) was 9/30 and his clock drawing, which is indicative of executive functioning, was extremely poor.  The examiner further opined that features of anxiety and depression are almost always short-lived, if present at all, in patients at this level of impairment.  The examiner indicated total occupational and social impairment. 

The examiner provided a rationale for his findings.  The only medical report identified by the examiner was the November 2013 physician progress and consultation note from Dr. L. at MSHA.  The examiner noted that Dr. S. had not reviewed the Veteran's medical history or claims file.  The examiner found Dr. S.'s notes to be an invalid representation of the Veteran's depression, as they provided no background from his prior treatment notes.  The examiner opined that the Veteran's contention of his previous depression and generalized anxiety disorder was less likely as not aggravated by his service-connected bilateral hearing loss.

In August 2016, the Veteran submitted a statement is which he indicated that his son was now his attorney-in-fact.  He also criticized both VA mental health examiners' findings and reiterated many of his earlier contentions as to the on-set and severity of his condition.  He mentioned anxiety, depression, and dementia in the statement.  He also indicated that VA should not contact him again.

In this case, the Veteran clearly has diagnosis of depression and anxiety as noted above in the summary of medical evidence.  The remaining question, therefore is whether there is competent evidence of a relationship between the Veteran's acquired psychiatric disorder, namely depression and anxiety, and his military service or service-connected bilateral hearing loss and tinnitus.  

As previously discussed above, the Board has reviewed all the evidence of record, to include VA records, private treatment records, lay statements, and VA examination reports.  These records do not include any opinion linking the Veteran's depression and anxiety to service or to the service-connected bilateral hearing loss and tinnitus.  In a July 2010 VA addendum opinion, the examiner opined that the Veteran's service-connected bilateral hearing loss and tinnitus was as likely as not to have aggravated the depression and generalized anxiety disorder.  The examiner explained that Veteran's generalized anxiety disorder was likely in existence before the Veteran's time in service, by his own reporting.  Moreover, this examiner stated that the baseline level of disability is estimated to be severe regarding the ability to function socially prior to aggravation based upon the Veteran's very limited and poor social adaptation prior to service.  

Similarly, the June 2016 examiner concluded that the Veteran's depression and anxiety were less likely as not aggravated by his service-connected bilateral hearing loss and tinnitus.  The June 2016 examiner explained that the Veteran's features of anxiety and depression are almost always short-lived, if present at all, in patients at the Veteran's level of neurocognitive impairment.  

The Board acknowledges the positive opinion written by Dr. L. at MSHA, but finds that there is no indication as to whether the electronic claims file was reviewed by the physician and there was no background provided from the prior treatment notes.  Both the medical opinions from the July 2010 and June 2016 examiners are competent and probative because the opinions are based on a factually accurate history, including review of the file, and on the relevant evidence in this case.  The opinions are fully articulated and supported by sound reasoning.  There is no probative medical evidence suggesting that the Veteran's service-connected bilateral hearing loss and tinnitus caused or aggravated his depression or anxiety.  Without competent evidence linking depression and anxiety to service or to his service-connected bilateral hearing loss and tinnitus, the benefit sought on appeal cannot be granted.

Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, concerning service incurrence and secondary causation and aggravation, falls outside the realm of common knowledge of a lay person.  In other words, the central question in this case, whether hypertension was caused or aggravated by service or a service-connected disability, is a complex medical question, which is the subject of advanced medical knowledge concerning complex biological processes, anatomical relationships, and physiological functioning within the human body.  Thus, it is not a question within the competence of a lay person.  Because the Veteran's own opinion as to etiology is not competent evidence on this question, the probative value of his opinion is substantially outweighed by the highly probative, unfavorable evidence discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Thus, the record is absent evidence of depression and anxiety during service, and absent competent evidence of continuity of symptomatology since service.  In addition, the most probative evidence weighs against a finding of a nexus between depression and anxiety and either service or service-connected bilateral hearing loss and tinnitus.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107 (b) is not for application.  


ORDER

Service connection for an acquired psychiatric disorder, to include depression and generalized anxiety disorder, to include as secondary to service connected bilateral hearing loss and tinnitus is denied.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


